Name: Council Decision 2013/659/CFSP of 15Ã November 2013 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  United Nations;  Africa;  extra-European organisations;  defence
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 306/15 COUNCIL DECISION 2013/659/CFSP of 15 November 2013 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP (1) concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP. (2) On 24 July 2013, the United Nations Security Council adopted resolution 2111 (2013) thereby amending the arms embargo imposed by paragraph 5 of resolution 733 (1992) and further elaborated upon by paragraphs 1 and 2 of resolution 1425 (2002), paragraph 12 of resolution 1846 (2008), paragraph 11 of resolution 1851 (2008) and paragraphs 33 to 38 of resolution 2093 (2013). (3) Decision 2010/231/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/231/CFSP is amended as follows: (1) Article 1(3) is replaced by the following: 3. Paragraphs 1 and 2 shall not apply to: (a) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities, intended solely for the support of or use by United Nations personnel, including the United Nations Assistance Mission in Somalia (UNSOM); (b) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities, intended solely for the support of or use by the African Union Mission in Somalia (AMISOM); (c) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance intended solely for the support of, or use by, AMISOMs strategic partners, operating solely under the African Union Strategic Concept of 5 January 2012 (or subsequent AU strategic concepts), and in cooperation and coordination with AMISOM; (d) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities intended solely for the support of or use by the European Union Training Mission (EUTM) in Somalia; (e) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance intended solely for the use of Member States or international, regional and subregional organisations undertaking measures to suppress acts of piracy and armed robbery at sea off the coast of Somalia, upon the request of the Federal Government of Somalia for which it has notified the Secretary-General and provided that any measures undertaken shall be consistent with applicable international humanitarian and human rights law; (f) the supply, sale or transfer of arms and related material of all types and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities intended solely for the development of the Security Forces of the Federal Government of Somalia, and to provide security for the Somali people, except in relation to deliveries of the items set out in Annex II, if a notification to the Sanctions Committee has been made at least five days in advance in accordance with paragraphs 14 and 15 of UNSCR 2111 (2013), including, if appropriate, as set out in paragraph 4 of this Article; (g) the supply, sale or transfer of arms and related material of all types set out in Annex II to the Federal Government of Somalia as approved in advance by the Sanctions Committee on a case-by-case basis; (h) the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to Somalia by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel for their personal use only; (i) the supply, sale or transfer of non-lethal military equipment intended solely for humanitarian or protective use, notified to the Sanctions Committee five days in advance, and for its information only, by the supplying State, international, regional or subregional organisation; (j) the supply, sale or transfer of arms and related material of all types, and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities by Member States or international, regional and subregional organisations intended solely for the purposes of helping develop Somali security sector institutions, in the absence of a negative decision by the Committee within five working days of receiving a notification of any such assistance from the supplying Member State, international, regional or subregional organisation.; (2) the title of Annex II is replaced by the following: List of items referred to in points (f) and (g) of Article 1(3). Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 November 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 105, 27.4.2010, p. 17.